DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (DE 102013226379 A1, the machine translation of which has been provided).
RE claim 11, Evans teaches an electric machine 100 (Fig.1), comprising: at least one magnet 4; and a lamellar stack 10 formed from a plurality of lamellae 11, 12, 13 stacked one atop another and configured as sheet metal blanks (Figs.2a-d and ¶ 29), said lamellar stack having at least one recess 3 formed therein for fixing said at least one magnet 4, several of said lamellae (11) stacked one atop another and having a respective protrusion 73 with a retaining section extending into a region of said at least 

RE claim 12/11, Evans teaches said shape is convexly formed (Fig.3a) at least in sections in a direction of said at least one recess 3.

RE claim 18/11, Evans teaches said lamellar stack has a regular sequence of said lamellae (11) each with said retaining section 73 and of said lamellae (12, 13) each having no said retaining section 73 (Figs.1-2).
	RE claim 19/11, Evans teaches adjacent ones of said retaining sections 73, 74 are disposed at a distance from one another (Figs.1-2).

RE claim 20/11, Evans teaches the electric machine is an electric drive machine (¶ 39); and said lamellar stack 10 is configured for a rotor of the electric machine (¶ 52).

RE claim 23, Evans teaches a lamellar stack 10 (Figs.1-2), comprising: a plurality of lamellae 11, 12, 13 stacked one atop another and configured as sheet metal blanks (¶ 29), the lamellar stack 10 having at least one recess 3 formed therein for fixing at least one magnet 4, several of said lamellae 11, 12, 13 stacked one atop another and having a respective protrusion 73 with a retaining section extending into a region of said .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (DE 102013226379 A1).
RE claim 13/11, Evans has been discussed above. Evans does not teach said shape is formed by reshaping at least one partial region of said retaining section enclosed by said circumferential edge region.
However, according to specification page 5 line 29 to page 6 line 3, the limitation “reshaping” is a method step such as 3D bending, pressing or deep drawing.
While Evans is silent to such method, the final product of the claim invention was anticipated by Evans.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though 

RE claim 14/11, Evans has been discussed above. Evans does not teach said shape is formed by pressure forming.
Similar to claim 13 as noted above, while Evans is silent to such method, the final product of the claim invention was anticipated by Evans.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 21/11, Evans has been discussed above. Evans does not teach said shape is formed by pressing or embossing.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (DE 102013226379 A1) in view of Frohlich et al. (US 2018/0175683 A1).
RE claim 15/11, Evans has been discussed above. Evans does not teach said shape has a substantially polygonal circumferential contour.
Frohlich suggests that retaining section can be formed in different shape such as polygonal as well as flat shape (see Figs.3, 4, 10-12). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said shape has a 
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

RE claim 16/11, Evans has been discussed above. Evans does not teach said shape has a flat contact surface which can be placed against said magnet.
As discussed above, Frohlich suggests that retaining section can be formed in different shape such as flat and polygonal shape (see Figs.3, 4, 10-12). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said shape has a flat contact surface which can be placed against said magnet, as taught by Frohlich, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).


Frohlich shows shape (9a) is at a substantially constant distance from said circumferential edge region of said retaining section 13 along said circumferential edge region (Fig.7). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said shape is at a constant distance from said circumferential edge region of said retaining section along said circumferential edge region, as taught by Frohlich, for the same reasons as discussed above.

RE claim 22/21, Evans has been discussed above. Evans does not teach said shape has a rectangular circumferential contour.
Frohlich teaches said shape 9 has a rectangular circumferential contour (Fig.4). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said shape has a 
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THOMAS TRUONG/Primary Examiner, Art Unit 2834